

116 S3578 IS: COVID-19 Funding Accountability Act of 2020
U.S. Senate
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3578IN THE SENATE OF THE UNITED STATESMarch 24, 2020Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide oversight for the care and assistance provided to businesses under the coronavirus relief package.1.Short titleThis Act may be cited as the COVID-19 Funding Accountability Act of 2020.2.PurposeThe purpose of this Act is to ensure that the Federal authority and assistance that is extended to private entities in response to the outbreak of the Coronavirus Disease 2019 (referred to in this Act as COVID-19) is used in a manner that—(1)promotes economic sustainability of severely distressed sectors of the United States economy; (2)promotes retention of jobs for working Americans and maximizes overall returns to the taxpayers of the United States; and (3)provides public accountability for the exercise of such Federal authority and assistance. 3.DefinitionsIn this Act:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Appropriations, the Committee on the Budget, the Committee on Commerce, Science, and Transportation, the Committee on Finance, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Small Business and Entrepreneurship of the Senate; and(B)the Committee on Appropriations, the Committee on the Budget, the Committee on Energy and Commerce, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.(2)Congressional support agenciesThe term congressional support agencies means—(A)the Congressional Budget Office; and(B)the Joint Committee on Taxation.(3)COVID-19 relief programThe term COVID-19 Relief Program means initiatives established or implemented by Federal officials in accordance with—(A)the Coronavirus Preparedness and Response Supplemental Appropriations Act (Public Law 116–123);(B)the Families First Coronavirus Response Act (Public Law 116–127); (C)the Coronavirus Aid, Relief, and Economic Security Act (also known as the CARES Act), H.R. 748 (116th Congress); and (D)any successor legislation to the same general intent and effect as the legislation described in subparagraphs (A), (B), and (C).(4)Exchange stabilization fundThe term Exchange Stabilization Fund means the assistance program for distressed sectors of the United States economy that is established by the CARES Act, H.R. 748 (116th Congress) (or any successor program established by Federal law). 4.COVID-19 relief oversight board(a)EstablishmentThere is established a COVID-19 Relief Oversight Board, which shall be responsible for—(1)reviewing the exercise of authority under the COVID-19 Relief Program that relates to policies implemented to—(A)increase loan forgiveness, loan eligibility, and loan deferment of eligible small businesses under section 7(a) of the Small Business Act (15 U.S.C. 636(a));(B)extend grants or other forms of financial assistance to business concerns in response to the outbreak of COVID-19;(C)make resources available, through the Medicare and Medicaid programs, to hospitals and long-term care facilities for the elderly in response to the COVID-19 outbreak; and (D)extend emergency relief to distressed sectors of the United States economy through the Exchange Stabilization Fund of the Department of the Treasury;(2)reviewing the effect of such policies and initiatives in mitigating supply chain disruptions, preventing disruptions in the distribution and sales of products and services, and ensuring the sustainability of distressed sectors of the United States economy due to the COVID-19 outbreak;(3)making recommendations, as appropriate, to the Administrator of the Small Business Administration, the Secretary of the Treasury, the Secretary of Commerce, the Secretary of Health and Human Services, and the Secretary of Transportation regarding use of such statutory authority; and(4)reporting any suspected fraud, misrepresentation, or malfeasance to the Special Inspector General for the COVID-19 Relief Program or the Attorney General of the United States, consistent with section 535(b) of title 28, United States Code.(b)MembershipThe COVID-19 Relief Oversight Board established under subsection (a) shall be comprised of—(1)the Administrator of the Small Business Administration;(2)the Secretary of the Treasury; (3)the Secretary of Transportation; (4)the Secretary of Commerce; (5)the Secretary of Health and Human Services; and (6)the Administrator of the Federal Emergency Management Administration.(c)ChairpersonThe chairperson of the COVID-19 Relief Oversight Board shall be elected by the members of the Board from among the members other than the Administrator of the Small Business Administration and the Secretary of the Treasury.(d)MeetingsThe COVID-19 Relief Oversight Board shall meet 2 weeks after the Exchange Stabilization Fund of the Department of the Treasury initiates any loan, loan guarantee, or other investment for air carriers and businesses, as authorized under the CARES Act, H.R. 748 (116th Congress) (or any successor program established under Federal law) and monthly thereafter.(e)Additional authoritiesIn addition to the responsibilities described in subsection (a), the COVID-19 Relief Oversight Board shall have the authority to ensure that the policies implemented through the Exchange Stabilization Fund are—(1)in accordance with the purposes of this Act, including preservation of jobs of workers in severely distressed sectors of the economy;(2)in the economic interests of the United States; and(3)consistent with protecting taxpayers’ interests.(f)Credit review committeeThe COVID-19 Relief Oversight Board may appoint a credit review committee for the purpose of evaluating the exercise of the authority provided under the COVID-19 Relief Program, as the COVID-19 Relief Oversight Board determines appropriate.(g)ReportsThe COVID-19 Relief Oversight Board shall report to the appropriate committees of Congress and the Congressional Oversight Panel established under this Act, not less frequently than quarterly, on the matters described in subsection (a)(1).(h)TerminationThe COVID-19 Relief Oversight Board, and its authority under this section, shall terminate on the expiration of the 15-day period beginning upon the later of—(1)the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the COVID-19 expires; or (2)the date on which the Exchange Stabilization Fund of the Department of the Treasury ceases the direct lending, loan guarantee, and investment activities for carriers and businesses designated to receive such assistance under the CARES Act, H.R. 748 (116th Congress) (or any successor program established under Federal law). 5.Conflicts of interest(a)Standards requiredThe Director of the Office of Management and Budget shall issue regulations or guidelines necessary to address and manage or to prohibit conflicts of interest that may arise in connection with the administration and execution of the authorities provided under the COVID-19 Relief Program.(b)TimingRegulations or guidelines required by this section shall be issued as soon as practicable after the date of enactment of this Act.6.Executive compensation and corporate governance(a)ApplicabilityAny private entity that receives loans, loan guarantees, grants, or other assistance through the Exchange Stabilization Fund of the Department of the Treasury shall be subject to the executive compensation requirements of subsection (b) and the provisions under the Internal Revenue Code of 1986, as applicable.(b)CriteriaThe standards required under this subsection shall include—(1)limits on compensation that exclude incentives for senior executive officers of a private entity to take unnecessary and excessive risks that threaten the value of such entity during the period in which the entity receives financial assistance in response to the COVID-19 outbreak; and(2)a prohibition on the entity making any bonus, incentive compensation or golden parachute payment to a senior executive officer during the period in which such private entity receives Federal assistance through the Exchange Stabilization Fund.(c)DefinitionFor purposes of this section, the term senior executive officer means an individual who is one of the top 5 highly paid executives of a public or private corporation or limited liability company.(d)SunsetThis section shall apply only to arrangements entered into during the period in which the entity received a Federal loan, loan guarantee, or other investment or assistance in response to the COVID-19 outbreak.7.Oversight and audits(a)Comptroller general oversight(1)Scope of oversightIn furtherance of the purpose of this Act, the Comptroller General of the United States shall commence ongoing oversight of the activities and performance of the COVID-19 Relief Program and any agents of the executive branch invoking Federal authority or rendering assistance to private entities in response to the COVID-19 outbreak.(2)Conduct and administration of oversight(A)GAO access to recordsTo the extent otherwise consistent with law, the Comptroller General shall have access, upon request, to any information, data, schedules, books, accounts, financial records, reports, files, electronic communications, or other papers, things, or property belonging to or in use by Federal entities that exercise authority or render assistance to private entities through the COVID-19 Relief Program. The Comptroller General may make and retain copies of such books, accounts, and other records as the Comptroller General deems appropriate.(B)Reimbursement of costsThe Treasury shall reimburse the Government Accountability Office for the full cost of any such oversight activities as billed therefor by the Comptroller General of the United States. Such reimbursements shall be credited to the appropriation account Salaries and Expenses, Government Accountability Office current when the payment is received and remain available until expended.(3)ReportingThe Comptroller General—(A)shall submit reports of findings under this section, regularly and not less frequently than once every 60 days, to the appropriate committees of Congress, and the Special Inspector General for the COVID-19 Relief Program established under section 8; and (B)may submit special reports under this subsection as warranted by the findings of its oversight activities.(b)Comptroller General audits(1)AuthorityThe Comptroller General may audit the programs, activities, receipts, expenditures, and financial transactions of Federal entities involved in extending authority or assistance to private entities in response to the COVID-19 outbreak.(2)Corrective responses to audit problemsAgencies or departments subject to audits under this subsection shall—(A)take action to address deficiencies identified by the Comptroller General, as appropriate; or(B)certify to appropriate committees of Congress that no action is necessary or appropriate.(c)Sharing of informationAny report or audit required under this section shall also be submitted to the Congressional Oversight Panel established under section 9.(d)TerminationAny oversight, reporting, or audit requirement under this section shall terminate 180 days after the termination date described in section 4(h).8.Special inspector general for COVID-19 relief program(a)Office of Inspector GeneralThere is hereby established the Office of the Special Inspector General for the COVID-19 Relief Program.(b)Appointment of inspector general; removal(1)In generalThe head of the Office of the Special Inspector General for the COVID-19 Asset Relief Program is the Special Inspector General for the COVID-19 Relief Program (in this section referred to as the Special Inspector General), who shall be appointed by the President, by and with the advice and consent of the Senate.(2)Requirement for appointmentThe appointment of the Special Inspector General shall be made on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.(3)Timing of nominationThe nomination of an individual as Special Inspector General under this section shall be made as soon as practicable after the establishment of the Exchange Stabilization Fund.(4)RemovalThe Special Inspector General shall be removable from office in accordance with the provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.).(5)Political activities on dutyFor purposes of section 7324 of title 5, United States Code, the Special Inspector General shall not be considered an employee who determines policies to be pursued by the United States in the nationwide administration of Federal law.(6)CompensationThe annual rate of basic pay of the Special Inspector General shall be the annual rate of basic pay for an Inspector General under section 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.).(c)Duties(1)In generalIt shall be the duty of the Special Inspector General to conduct, supervise, and coordinate audits and investigations of Federal assistance and relief programs established in response to the COVID-19 outbreak.(2)OversightThe Special Inspector General shall establish, maintain, and oversee such systems, procedures, and controls as the Special Inspector General considers appropriate to discharge the duty under paragraph (1).(3)Additional dutiesIn addition to the duties specified in paragraphs (1) and (2), the Inspector General shall also have the duties and responsibilities of inspectors general under the Inspector General Act of 1978 (5 U.S.C. App.).(d)Powers and authorities(1)In generalIn carrying out the duties described in subsection (c), the Special Inspector General shall have the authorities provided in section 6 of the Inspector General Act of 1978.(2)requirementThe Special Inspector General shall carry out the duties specified in subsection (c)(1) in accordance with section 4(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.).(e)Personnel, facilities, and other resources(1)PersonnelThe Special Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Special Inspector General, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title 5, relating to classification and General Schedule pay rates.(2)Experts and consultantsThe Special Inspector General may obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of such title 5.(3)Audits and analysesThe Special Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Inspector General.(4)Assistance from other departments(A)In generalUpon request of the Special Inspector General for information or assistance from any department, agency, or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, furnish such information or assistance to the Special Inspector General, or an authorized designee.(B)Notification of CongressWhenever information or assistance requested by the Special Inspector General is, in the judgment of the Special Inspector General, unreasonably refused or not provided, the Special Inspector General shall report the circumstances to the appropriate committees of Congress without delay.(f)Reports(1)In generalNot later than 60 days after the confirmation of the Special Inspector General, and every calendar quarter thereafter, the Special Inspector General shall submit to the appropriate committees of Congress a report summarizing the activities of the Special Inspector General during the 120-day period ending on the date of such report. (2)ContentsEach report required under this subsection shall include, for the period covered by such report, a detailed statement of all purchases, obligations, expenditures, and revenues associated with the Exchange Stabilization Fund and any COVID-19 Relief Program involving the expenditure of more than $5,000,000.(3)Rule of constructionNothing in this subsection shall be construed to authorize the public disclosure of information that is—(A)specifically prohibited from disclosure by any other provision of law;(B)specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or(C)a part of an ongoing criminal investigation.(4)RequirementAny reports required under this section shall also be submitted to the Congressional Oversight Panel established under section 9.(g)FundingOf the amounts made available to the Secretary of the Treasury in fiscal year 2021, $50,000,000 shall be available to the Special Inspector General to carry out this section and shall remain available until expended.(h)TerminationAny oversight, reporting, or audit requirement under this section shall terminate on the date that is 1 year after the termination date described in section 4(h).9.Congressional Oversight Panel(a)EstablishmentThere is hereby established the Congressional Oversight Panel (hereafter in this section referred to as the Oversight Panel) as an establishment in the legislative branch.(b)DutiesThe Oversight Panel shall review the current state of the financial markets and submit the following reports to Congress:(1)Regular reports(A)In generalRegular reports of the Oversight Panel shall include the following: (i)The use by Federal officials of authority to implement COVID-19 Relief Program.(ii)The impact of the COVID-19 Relief Program on the financial markets, air carriers, and medical providers.(iii)The extent to which the information made available on transactions under the Exchange Stabilization Fund has contributed to market transparency.(iv)The effectiveness of the program from the standpoint of minimizing long-term costs to the taxpayers and maximizing the benefits for taxpayers.(B)TimingThe reports required under this paragraph shall be submitted not later than 30 days after the establishment of the Exchange Stabilization Fund, and every 30 days thereafter.(2)Special report on regulatory reformThe Oversight Panel shall submit a special report on regulatory reform not later than March 31, 2021, analyzing the current state of the regulatory system and its effectiveness at overseeing the recipients of COVID-19 Relief Program assistance and protecting consumers, and providing recommendations for improvement, including recommendations regarding whether any participants in the financial markets that are currently outside the regulatory system should become subject to the regulatory system, the rationale underlying such recommendation, and whether there are any gaps in existing consumer protections.(c)Membership(1)In generalThe Oversight Panel shall consist of 5 members, as follows: (A)One member appointed by the Speaker of the House of Representatives. (B)One member appointed by the minority leader of the House of Representatives. (C)One member appointed by the majority leader of the Senate. (D)One member appointed by the minority leader of the Senate. (E)One member appointed by the Speaker of the House of Representatives and the majority leader of the Senate, after consultation with the minority leader of the Senate and the minority leader of the House of Representatives.(2)PayEach member of the Oversight Panel shall each be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level I of the Executive Schedule for each day (including travel time) during which such member is engaged in the actual performance of duties vested in the Commission.(3)Prohibition of compensation of federal employeesMembers of the Oversight Panel who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on the Oversight Panel.(4)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)QuorumFour members of the Oversight Panel shall constitute a quorum but a lesser number may hold hearings.(6)VacanciesA vacancy on the Oversight Panel shall be filled in the manner in which the original appointment was made.(7)MeetingsThe Oversight Panel shall meet at the call of the Chairperson or a majority of its members.(d)Staff(1)In generalThe Oversight Panel may appoint and fix the pay of any personnel as the Commission considers appropriate.(2)Experts and consultantsThe Oversight Panel may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(3)Staff of agenciesUpon request of the Oversight Panel, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Oversight Panel to assist it in carrying out its duties under this Act.(e)Powers(1)Hearings and sessionsThe Oversight Panel may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Panel considers appropriate and may administer oaths or affirmations to witnesses appearing before it.(2)Powers of members and agentsAny member or agent of the Oversight Panel may, if authorized by the Oversight Panel, take any action which the Oversight Panel is authorized to take by this section.(3)Obtaining official dataThe Oversight Panel may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chairperson of the Oversight Panel, the head of that department or agency shall furnish that information to the Oversight Panel.(4)ReportsThe Oversight Panel shall receive and consider all reports required to be submitted to the Oversight Panel under this Act.(f)TerminationThe Oversight Panel shall terminate on the date that is 180 days after the termination date described in section 4(h).(g)Funding for expenses(1)Authorization of appropriationsThere is authorized to be appropriated to the Oversight Panel such sums as may be necessary for any fiscal year, half of which shall be derived from the applicable account of the House of Representatives, and half of which shall be derived from the contingent fund of the Senate.(2)Reimbursement of amountsAn amount equal to the expenses of the Oversight Panel shall be promptly transferred by the Secretary of the Treasury, from time to time upon the presentment of a statement of such expenses by the Chairperson of the Oversight Panel, from funds made available to the Secretary of the Treasury under this Act to the applicable fund of the House of Representatives and the contingent fund of the Senate, as appropriate, as reimbursement for amounts expended from such account and fund under paragraph (1).10.Cooperation with the Department of Justice and the FBIAny Federal financial regulatory agency shall cooperate with the Department of Justice and the Federal Bureau of Investigation and other law enforcement agencies investigating fraud, misrepresentation, and malfeasance with respect to development, advertising, and sale of financial or other investment products.11.Information for congressional support agenciesUpon request, and to the extent otherwise consistent with law, all information used by the Federal officials in connection with activities authorized under this Act (including the records to which the Comptroller General is entitled under this Act) shall be made available to congressional support agencies (in accordance with their obligations to support the Congress as set out in their authorizing statutes) for the purposes of assisting the committees of Congress with conducting oversight, monitoring, and analysis of the activities authorized under the COVID-19 Relief Program. 